Citation Nr: 0424387	
Decision Date: 09/02/04    Archive Date: 09/15/04

DOCKET NO.  02-17 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for dysthymic disorder from July 2, 2001 to June 1, 2003; and 
in excess of 50 percent for dysthymic disorder from June 2, 
2003.  

3.  Entitlement to an increased (compensable) rating for 
deafness, nerve type.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 



INTRODUCTION

The veteran served on active duty from January 1953 to 
December 1954.   

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions dated in December 2001, March 
2002, August 2002, and July 2003 of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  

The December 2001 rating decision granted service connection 
for adjustment disorder with mixed affect and assigned a zero 
percent disability evaluation from July 2, 2001.  A March 
2002 rating decision assigned a 10 percent evaluation to the 
adjustment disorder with mixed affect from July 2, 2001.  

A July 2003 rating decision characterized the service-
connected psychiatric disorder as dysthymic disorder and 
assigned a 50 percent evaluation from June 2, 2003.  

In April 2004, the veteran testified before the undersigned 
Veterans Law Judge at a hearing at the RO.  A transcript of 
that hearing has been associated with the veteran's VA claims 
folder.

The issue of entitlement to a disability evaluation in excess 
of zero percent for bilateral deafness is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.



FINDINGS OF FACT

1.  From July 2, 2001 to January 22, 2002, the service-
connected dysthymic disorder was principally manifested by 
mild symptomatology without social impairment. 

2.  For the period beginning January 23, 2002, the service-
connected dysthymic disorder has been manifested by 
occupational and social impairment with reduced reliability 
and productivity due to symptoms of depression, anxiety, 
anger, irritability, sleep disturbance, and dysphoria, and 
difficulty in establishing effective work and social 
relationships.

2.  Occupational and social impairment with deficiencies in 
most of the following areas: work, school, family relations, 
judgment, thinking, and mood; has not been demonstrated at 
any time since the effective date of service connection.



CONCLUSIONS OF LAW

1.  From July 2, 2001 to January 22, 2002, the criteria for 
an evaluation in excess of 10 percent for dysthymic disorder 
were not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Code 9433 (2003). 

2.  Since January 23, 2002, the criteria for a 50 percent 
evaluation for dysthymic disorder have been met.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9433. 

3.  The criteria for an evaluation in excess of 50 percent 
for dysthymic disorder were not met at any time since the 
effective date of service connection.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9433. 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial matters: Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
106-419, 114 Stat. 1828 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5106, 5103A, 5107, 5126 
(West 2002)) and amended by Pub. L. 108-183, 117 Stat. 2651 
(Dec. 16, 2003) (codified at 38 U.S.C.A. §§ 5102, 5103 (West 
Supp. 2004)) redefined VA's duty to assist a claimant in the 
development of a claim.  Regulations that implement the VCAA 
are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2003).  

The VCAA requires VA to notify the claimant of any evidence 
that is necessary to substantiate the claim, as well as the 
evidence VA will attempt to obtain and which evidence the 
claimant is responsible for providing.  38 U.S.C.A. § 5103(a) 
(West 2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VA will inform claimants to submit evidence in their 
possession.  38 C.F.R. § 3.159(b) (2003).  The United States 
Court of Appeals for Veterans Claims (Court) has found that 
this regulation imposes a fourth VCAA notice requirement.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In a letter dated in November 2001, VA notified the veteran 
of the evidence needed to substantiate the claim and offered 
to assist him in obtaining any relevant evidence.  The letter 
gave notice of what evidence the veteran needed to submit and 
what evidence VA would try to obtain.  The letter told the 
veteran that he could submit evidence.

In Pelegrini, the Court of Appeals for Veterans Claims 
(Court) held that a claimant must be given notice in 
accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), before an initial decision by the agency of 
original jurisdiction (AOJ).  Pelegrini v. Principi, at 119-
20.  In the present case, the VCAA notice was provided prior 
to the initial AOJ adjudication in December 2001.  

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim, and that the duty to 
assist requirements of the VCAA have been satisfied.  
Pertinent VA treatment records dated from June 2001 to 
January 2004, were obtained.  There is no identified relevant 
evidence that has not been accounted for.  

The VCAA requires that VA afford the claimant an examination 
or obtain a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d).  In the present case, the veteran was 
afforded VA examinations in November 2001 and July 2003 to 
determine the severity of his disability.   

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating his claim.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claims.  
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. 
Gober, 14 Vet. App. 227 (2000).

Pertinent Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2003). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).  

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that "[c]ompensation for service-connected injury is 
limited to those claims which show present disability" and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance." 

The Court subsequently held that the above rule is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

38 C.F.R. § 4.130, Diagnostic Code 9433 provides these 
ratings for dysthymic disorder:

100 percent:  Total occupational and 
social impairment, due to such symptoms 
as: gross impairment in thought processes 
or communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation  or own name.  

70 percent:  Occupational and social 
impairment, with deficiencies in most 
areas, such as work, school, family 
relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal 
ideation; obsessional rituals which 
interfere with routine activities; speech 
intermittently illogical, obscure, or 
irrelevant; near-continuous panic or 
depression affecting the ability to 
function independently, appropriately and 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting); 
inability to establish and maintain 
effective relationships.  

50 percent:  Occupational and social 
impairment with reduced reliability and 
productivity due to such symptoms as: 
flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; 
panic attacks more than once a week; 
difficulty in understanding complex 
commands; impairment of short- and long-
term memory (e.g. retention of only 
highly learned material, forgetting to 
complete tasks); impaired judgment; 
impaired abstract thinking; disturbances 
of motivation and mood; difficulty in 
establishing effective work and social 
relationships.  

30 percent:  Occupational and social 
impairment with occasional decrease in 
work efficiency and intermittent periods 
of inability to perform occupational 
tasks (although generally functioning 
satisfactorily, with routine behavior, 
self-care, and conversation normal), due 
to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep 
impairment, and mild memory loss (such as 
forgetting names, directions, recent 
events).

10 percent:  Occupational and social 
impairment due to mild or transient 
symptoms that decrease work efficiency 
and ability to perform occupational tasks 
only during periods of significant 
stress, or symptoms controlled by 
continuous medication.

0 percent:  A mental condition has been 
formally diagnosed, but symptoms are not 
severe enough either to interfere with 
occupational or social functioning or to 
require continuous medication.
38 C.F.R. § 4.130, Diagnostic Code 9433.  

The Court has held that Global Assessment of Functioning 
(GAF) scores are a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  See Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 
9 Vet. App. 266 (1996) (citing the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.), p. 32 (DSM-IV)).  

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  DSM-IV.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  

Evaluation in excess of 10 percent for dysthymic disorder 
from July 2, 2001 to
June 1, 2003

The assignment of an evaluation shall be based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
See 38 C.F.R. § 4.126 (2003).  All evidence must be evaluated 
in arriving at a decision regarding an increased rating.  
38 C.F.R. §§ 4.2, 4.6 (2003).

The RO assigned the 10 percent evaluation for the veteran's 
service-connected psychiatric disorder based upon the 
findings on a November 2001 VA examination, and findings 
reported in VA outpatient treatment records.  

On VA outpatient treatment in June 2001, the veteran reported 
that his tinnitus effected him emotionally.  It was 
recommended that he consider psychiatric follow up.  In 
October 2001, the veteran reported that he had not been 
depressed in the last year.  It was noted that he was 
retired.  He had been married for 30 years.  It was further 
noted that he spent much of his time with his grandchildren, 
and enjoyed gardening.

On the November 2001 VA examination.  The VA examining 
psychologist concluded that the veteran had an adjustment 
disorder with mixed affect.  The VA examination report notes 
that the veteran was not being treated for anxiety or 
depression.  He continued to live with his wife of 30 years.  
He had worked at the same company for 37 years before 
retiring.  He enjoyed his retirement, and particularly 
enjoyed reading and gardening.  

The examiner found no indications of social isolation.  The 
veteran reported periods of irritation, and agitation from 
tinnitus and not being able to hear what others were saying.  
The examiner reported a diagnosis of adjustment disorder, and 
assigned a current GAF score of 71 to 75.

The veteran was seen at a VA facility on January 23, 2002, 
for evaluation of hearing loss and tinnitus.  He reported 
depression.  On January 24, the veteran was 45 minutes late 
for his appointment.  He reported episodes of depression 
lasting 3-4 days when he felt down and wanted to curl up and 
hide.  He had occasional thoughts of death.

The record shows that the veteran was examined by a VA 
psychiatrist in July 2003.  The VA psychiatrist noted that 
the veteran's claims folder and the November 2001 examination 
report were reviewed.  The psychiatrist concluded that 
instead of an adjustment disorder with mixed affect, the 
better diagnosis was dysthymic disorder.  The VA psychiatrist 
indicated that generally, adjustment disorders were of 
briefer duration and the veteran's longstanding hearing 
problems and tinnitus result in enduring circumstances which 
effectively cause the veteran ongoing problems.  The VA 
psychiatrist stated that the veteran had mixed anxiety, 
irritability, and dysphoria and the VA psychiatrist believed 
that a dysthymic disorder better addressed these various 
issues and difficulties the veteran had which have interfered 
with his life to a certain degree.  

The VA psychiatrist indicated that it appeared that the 
veteran's anxiety and depression and irritability caused 
definite adverse impact occupationally for the veteran and 
this contributed to limitations in the veteran's occupational 
endeavors as the veteran could not accept a promotion to a 
managerial position and the veteran had to a lower paying 
position.  The VA psychiatrist also indicated that the 
veteran's anger and irritability have resulted in the veteran 
tending to isolate himself to avoid significant interpersonal 
interactions with others.   

The VA psychiatrist noted that the veteran also had a 
significant level of underlying anxiety, tension, and 
depression.  The veteran reported that on a scale of one to 
ten, with ten being most severe, his depression was at 
midpoint.  The veteran reported having low energy, 
significant difficulty with sleep disturbance, and 
significant anhedonia.  The examiner indicated that the 
veteran's current GAF score and the GAF score for the past 
year was 55 to 60 which is indicative of moderate symptoms or 
moderate difficulty in social or occupational functioning.  

At his hearing, the veteran testified that he had lost the 
opportunity to perform certain jobs during his employment 
because of anxiety about his ability to hear.  He also 
reported an episode in which he had contemplated suicide.  He 
reported that he received occasional VA outpatient treatment 
when he would receive medication.

The Board has the duty to assess the credibility and weight 
to be given to the evidence.  See Madden v. Gober, 125 F.3d 
1477 (Fed. Cir. 1997), and cases cited therein.  In assessing 
evidence such as medical opinions, the failure of the 
physician to provide a basis for his opinion goes to the 
weight or credibility of the evidence in the adjudication of 
the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998).  Other factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

The record shows that for the period prior to January 23, 
2002 the veteran denied depression, was reported to be 
enjoying his retirement, and had no social impairment.  His 
only reported GAF was 75, which is indicative of no more than 
slight impairment in social and occupational functioning.  An 
evaluation in excess of 10 percent would require occupational 
and social impairment, but no such impairment was reported in 
the VA outpatient treatment records or on the November 2001 
VA examination.

It was initially reported that the veteran was experiencing 
depression when seen on January 23, 2002.  More severe 
psychiatric symptoms were reported the following day.  

The July 2003 VA examination report shows that the veteran 
was assessed as having a lower GAF for the previous year.  
That GAF is indicative of moderate symptoms.  Since this 
evaluation served as the basis for the award of the 50 
percent evaluation, and the same level of disability was 
found during the previous year, it follows that the 50 
percent evaluation was warranted for at least a year prior to 
the July 2003 examination.  The January 2002 treatment 
records suggest a worsening of the disability at that time.  

Accordingly, a 50 percent evaluation is warranted for the 
service connected psychiatric disability beginning on January 
23, 2002.



Entitlement to a disability evaluation in excess of 50 
percent for dysthymic disorder since January 23, 2002.

In determining whether the veteran meets the criteria for a 
70 percent evaluation, the next higher evaluation after 50 
percent, the Board must consider whether the veteran has 
deficiencies in most of the following areas: work, school, 
family relations, judgment, thinking, and mood.  Bowling v. 
Principi, 15 Vet. App. 1, 11 (2001).

The record clearly documents deficiencies in mood.  This is 
shown by the findings of depression, and his report of 
suicidal ideation.  The reports of suicidal ideation, 
arguably suggest some impairment in thinking.  However, the 
veteran is retired, and remains engaged with his gardening, 
so there is no evidence of work deficiency.  The veteran has 
reported, and the July 2003 examiner seemed to agree, that he 
lost the opportunity for promotions at work due to his 
psychiatric disability; however, that evidence pertains to a 
period prior to the date of service connection.

There is no evidence that the veteran has attempted schooling 
since January 23, 2002, so there is no evidence of deficiency 
in this area.  No impairment has been found in his family 
relations.  There have been no reported lapses in the 
veteran's judgment, and the Board is unable to find evidence 
of impairment in that area.  

Thus the veteran does not have impairment in most of the 
areas needed for a 70 percent evaluation.

In summary, the Board finds that the evidence is in favor of 
the grant of a 50 percent evaluation for dysthymic disorder 
effective January 23, 2002; but the preponderance of the 
evidence is against the grant of an evaluation in excess of 
10 percent for the period from July 2, 2001 to January 22, 
20002; and against the grant of an evaluation in excess of 50 
percent for the period beginning on January 23, 2002. 



ORDER

An original 50 percent disability evaluation is granted for 
dysthymic disorder effective January 23, 2002.  

An original disability evaluation in excess of 50 percent for 
dysthymic disorder is denied.


REMAND

At the hearing before the Board in April 2004, the veteran 
reported that he had undergone an audiometric examination at 
the Sound of Life Hearing Center in July 2003.  VA has a duty 
to seek these records.  38 U.S.C.A. § 5103A(b)(1)(a) (West 
2002).

The veteran also testified that since the last VA audiometric 
examination in June 2003, he had had increasing difficulty 
hearing.  The Board notes that the veteran is entitled to a 
new VA examination where there is evidence that the condition 
has worsened since the last examination.  Snuffer v. Gober, 
10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994); VAOPGCPREC 11-95 (1995).  

Accordingly, this case is REMANDED, in part, for the 
following actions:

1.  The RO or AMC should take the 
necessary steps to obtain records of the 
veteran's audiometric examination reports 
from the Sound of Life Hearing Center in 
Renton, Washington, for the period from 
July 2003 to present.  The Sound of Life 
Hearing Center should indicate whether 
the audiometric examinations were 
conducted by a state-licensed 
audiologist.  

2.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an audiology 
examination to determine the current 
severity of his hearing loss.  The 
veteran's VA claims folder must be made 
available to the examiner for review in 
connection with the examination.  

3.  The AMC or RO should readjudicate the 
claim, and if it remains denied, issue a 
supplemental statement of the case.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



